FARIS, J.
(concurring except as to paragraphs VI and VII.) — I do not concur in the view that William T. Cole may attack collaterally the judgment rendered against him in 1907, in this proceeding, for that the petition in the former action did not specifically describe the precise nature and extent of his interest. Neither do I agree that Philla Olds Cole may so attack this judgment, but her interest was saved to her for other reasons set forth in the majority opinion. I con*275cede that this petition conld have been attacked collaterally if it had not properly described the land. Because no lien could have been adjudged against the land without such correct description thereof in the petition. [Brown v. Chaney, 256 Mo. 219; O’Day v. McDaniel, 181 Mo. 529; Dunavant v. Cooperage Co., 188 Mo. App. 83; Bell v. Johnson, 207 Mo. 281.] But here the land was correctly described. Likewise, in the analogous case of actions to foreclose the lien of the State for taxes, the petition must state the years for which the taxes sued for are due. [Cooper v. Gunter, 215 Mo. 563; Bland v. Windsor & Cathcart, 187 Mo. l. c. 131.] This is so because the statute- requires it to be done. [Sec. 9303, E. S. 1899.]
But where the defendants are in court by proper service, constructive or personal, and jurisdiction has attached by a proper description in the petition of the land on which it is sought to fasten the lien, and by a compliance with all of the statutory requirements (if any such there be) as to the allegations of such petition, the judgment foreclosing a tax-lien is just as immune to collateral attack as is any other judgment. [Tooker v. Leake, 146 Mo. l. c. 430; Crossland v. Admire, 149 Mo. l. c. 656; Parker v. Burton, 172 Mo. 85; Cummings v. Brown, 181 Mo. 711; Kelly v. Murdagh, 184 Mo. 377; Land Co. v. Land & Cattle Co., 187 Mo. l. c. 435; Gibbs v. Southern, 116 Mo. 204; Evarts v. Lumber Co., 193 Mo. l. c. 448.] Conceding the rule contended for in the majority opinion to the extent above set forth, I do not agree that the petition here, attacked was defective in any jurisdictional respect. Whether a petition in an action in a court of general jurisdiction is, or is not, immune to collateral attack depends in the last analysis upon whether such petition is such as to confer jurisdiction upon the court. [15 E. C. L. 841, and cases cited.] If the court has jurisdiction its judgment ceteris paribus cannot be attacked collaterally. While there is a difference in the degree of immunity against collateral attack as between special actions, such as suits to foreclose liens *276for either special or general taxes, and those actions which were known to the common law; yet barring a failure to have the res, that is, the land, in court, and a failure to follow express statutory requirements, I do not think any greater immunity against collateral attack inures in one of these classes of actions than exists in the other. [Wellshear v. Kelly, 69 Mo. 343; Brown v. Walker, 85 Mo. 262.] That judgments in actions proceeding according to common law are immune from collateral attack (except as to an exception not now confronting us — Reynolds v. Stockton, 140 U. S. 254), I think is settled both by the decided cases and by the text-books. [15 R. C. L. 841; 2 Black on Judgments, 970; 2 Freeman on Judgments, 435; 23 Cyc.
1055; Holt County v. Cannon, 114 Mo. l. c. 519; Yeoman v. Younger, 83 Mo. 424; Hardin v. Lee, 51 Mo. 241.] If all the above premises are well taken I cannot agree that the averment of the petition, to-wit: “that William T. Cole and Philla Olds Cole, defendants herein, claim some interest in each of the within described tracts of land, and that plaintiff makes said parties defendants that they may set up whatever rights and interests they may have,” was upon this phase of the petition so insufficient as to render the petition bad on collateral attack.
For these reasons I concur as to all that is said in the majority .opinion except what is said in paragraphs VI and VII, as to the interest of William T. Cole, to
which I dissent.
Williams, J., concurs in these views.